Citation Nr: 1107988	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-39 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of right knee condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for residuals of left knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for tonsillar cancer with left neck metastasis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in July 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2005, a statement of the case was issued in December 2006, and a substantive appeal was received in December 2006.  A personal RO hearing was held in October 2009.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right knee condition is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, recurrent subluxation or instability, or frequent episodes of "locking" and effusion into the joint.  

2.  The Veteran's service-connected residuals of left knee injury is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, recurrent subluxation or instability, or frequent episodes of "locking" and effusion into the joint.  

3.  Tonsillar cancer with left neck metastasis was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2010).

3.  Tonsillar cancer with left neck metastasis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2005, December 2006 and March 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2005, which was prior to the December 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the issues on appeal.  Further, the December 2006 VCAA letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

At this point, the Board observes that the Court, in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The record shows that the RO sent notice to the Veteran in March 2009 in compliance with Vazquez-Flores.  However, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June 2005, December 2006 and March 2009  correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records and VA examination reports.  The Veteran had indicated that he received treatment for his knees from Michael L. Kramer, M.D. from 1995 to 1996.  However, despite two requests to Dr. Kramer, no records were received.  Further, in November 2005, the RO notified the Veteran that it had not received any records.  The Board also observes that the Veteran filed his current claim in May 2005 so these records would not be relevant to the issues on appeal as they would not address the current level of severity of the Veteran's knee disabilities.  Moreover, the Veteran also indicated that he has received treatment from Larry D. Louvall from 1994 to 1999.  However, upon request for such records, Dr. Louvall that the Veteran was not his patient.  Accordingly, the Board must conclude that the RO has made all necessary attempts to obtain such records on behalf of the Veteran and, in turn, has met the duty to assist.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the issue of increased ratings for the knees, the Veteran was afforded VA examinations in September 2005, April 2009 and August 2010.  Further, the Veteran was afforded VA examinations in August 2005 and August 2010 with respect to the issue of service connection for tonsillar cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 


II.  Increased Ratings for Right and Left Knee Disabilities

The Veteran is seeking increased ratings for his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's service-connected residuals of right knee condition and residuals of left knee injury have been assigned separate 10 percent ratings under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257.  Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 20 percent is warranted for flexion limited to 30 degrees.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  (Under the limitation of motion codes, higher evaluations are available for greater limitation of motion.)  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.  

The Veteran filed his current claim for an increased rating in May 2005.  He was afforded a VA examination in September 2005.  There was no claims file to review.  The Veteran reported bilateral knee pain medially that he characterized as "scrapping."  The pain waxed and waned in severity from three to seven out of 10.  He reported occasional swelling particularly when he was on them for quite a bit.  He also described intermittent locking and catching.  He did not wear a brace.  He indicated that his pain was mostly exacerbated by going up and down stairs, but also with prolonged weight bearing, activity and the weather.  The Veteran was unable to identify any alleviating  factors.  He did not use an assistive device and never had MRIs.  He was currently employed full time as an inspector where he inspected construction sites.  

On physical examination, the Veteran's gait was normal, narrow based, not antalgic.  He was able to toe and heel walk.  Range of motion of the left knee was zero to 114 degrees and of the right knee was zero to 108 degrees.  He had pain at the end range of flexion in both knees.  There was palpable crepitus on motion.  After performing repetitive squats, his range of motion was reassessed with no change found.  With respect to both knees, there was no joint effusion, erythema or warmth.  There was no varus or valgus laxity and both Lachman and posterior drawer tests were negative.  He did have pain with both McMurray and Apply compression testing.  He also exhibited tenderness with patellar manipulation and blotting.  He had some give-way weakness secondary to pain in the quads.  Sensation to light touch was grossly intact and symmetric.  Patellar muscle stretch reflexes were symmetric bilaterally.   The impression was bilateral knee pain.  The examiner observed that given the Veteran's palpable crepitus and patellar complaints with stairs, he likely had patellofemoral compartment osteoarthritis and patellofemoral syndrome.  However, given the fact that the Veteran described intermittent locking and that he had arthroscopies of both knees as well as positive McMurray and Apply tests, MRIs were ordered to assess his menisci.  

MRIs were accomplished in October 2005.  With respect to the right knee, it was noted that the medial meniscus, ACL and PCL were all intact.  The impression was abnormal increased signal in the anterior horn of the lateral meniscus.  If this was the site of the Veteran's prior surgery, it could represent postsurgical change.  If this was not the site, a small tear could not be excluded.  The impression also included a finding of osteoarthritis, most significant in the patellofemoral and medial compartments.  Again, with respect to the left knee, the medial collateral, lateral collateral, ACL and PCL were all intact.  The impression was postsurgical change versus tear in the posterior horn of the medial meniscus.  With the lack of postoperative changes in Hoffa's fat pad, this signal abnormality most likely represented a tear.  The assessment was abnormal signal in the anterior horn of the lateral meniscus, but a small tear could not be excluded.  The impression again included a finding of osteoarthritis, most significant in the medial and patellofemoral compartments.  

The Veteran was afforded another VA examination in April 2009.  The claims file was reviewed.  The Veteran reported that same symptoms for both knees, which included problems climbing stairs and swelling if he stood or walked for 30 to 45 minutes.  He did not use assistive devices.  There were no flare-ups.  The right knee popped when standing, but with no pain.  The left knee also occasionally popped.  He indicated that it was mainly swelling with walking and stairs that affected his activities of daily living.  He retired due to cancer and bypass surgery.  The only problems with his previous job was if he had to climb into tall vehicles.  

On physical examination, his gait was normal.  There was no antalgic gait.  There was no heat, erythema or effusion in either knee.  There was no tenderness to palpation, but 2+ subpatellar crepitus was present bilaterally.  The Veteran had a negative drawer sign.  The medial and lateral ligaments were normal and the McMurray's sign was positive bilaterally.  Range of motion on the right was zero to 105 degrees with pain at 105 degrees.  Range of motion on the left was zero to 100 degrees with pain at 100 degrees.  Per DeLuca, the examiner observed that there was pain with range of motion, but there was no loss of range of motion with repetition.  The assessment was chondromalacia patella of both knees.  

At the October 2009 RO hearing, the Veteran testified that when he was relieved from active duty, his disability evaluation for his knees was 40 percent.  He indicated that they had to move because he could not climb stairs.  He also reported problems getting up from a sitting position because he could not bend his knees far enough.  He indicated that he could not walk for long and his bilateral knee disability stopped him from doing most stuff.  

The Veteran was afforded another VA examination in August 2010.  The claims file was again reviewed.  The Veteran reported current constant bilateral knee pain.  He indicated that his pain had worsened since the last VA examination.  He also reported intermittent giving away of the right knee.  He did not use assistive devices.  With respect to daily activities, he reported a mild to moderate effect on chores, a moderate effect on shopping and recreation, and his disability prevented sports.  Again there were no effects on occupation as it was again observed that the Veteran was retired and there were no flare-ups.  Rather, the symptoms were daily and consistent.  

On physical examination, there were no scars or deformity of either knee.  No effusion was found.  Atrophy of the quadriceps was observed and equal in both legs.  There was tenderness in both knees along the medial line.  Range of motion of both knees was zero to 120 degrees with pain at 120 degrees.  It was noted that crepitus was significant, but Drawers test was negative and the collaterals were without laxity.  McMurray's was done with apprehension and pain.  The examiner clearly reported no findings of subluxation or instability.  There was pain noted during range of motion, but no additional limitation following repetitive motions.  The estimate of additional effective loss of range of motion was zero degrees.  Contemporaneous x-rays of the left knee showed moderate sized osteophytes about the patellofemoral joint and small osteophytes about the medial and lateral compartments.  With respect the right knee, x-rays showed patellar enthesophytes as well as moderate sized osteophytes about the patellofemoral joint and small osteophytes about the medial and lateral compartments.  The impression was degenerative joint disease of both knees. 

Although the claims file was not available at the September 2005 VA examination, given that the claims file was reviewed by the April 2009 and August 2010 examiners and all of the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

The Board now turns to whether higher ratings are warranted for the Veteran's right and left knee disabilities.  Again, in rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet.App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.   Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

As noted above, the Veteran's right and left knee disabilities have been rated by the RO under Diagnostic Code 5257.  However, in reviewing the medical evidence of record, there have been no consistent objective medical findings of recurrent subluxation or lateral instability, as contemplated by the rating criteria under Diagnostic Code 5257.  Although the Veteran has reported intermittent giving away, the medical evidence of record, including MRIs, have found that the ligaments were intact.  Specifically, the VA examinations clearly found no evidence of subluxation or lateral instability.  Accordingly, based on the medical evidence of record, it appears that the Veteran's primary symptoms pertaining to the right knee are arthritis and pain with limitation of motion on flexion.  Accordingly, the Board finds that the right and left knee disabilities should be rated under Diagnostic Code 5260 for limitation of flexion.  

Moreover, in turning to Diagnostic Codes 5260 and 5261 for limitation of motion,  even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261 for either knee.  Extension of both knees has been normal at all the VA examinations.  Importantly, the most limited flexion documented was at the April 2009 VA examination, which showed that flexion for the right knee was limited to 105 degrees and flexion for the left knee was limited to 100 degrees.    

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the knees.  The Board again notes that Diagnostic Code 5259 does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.  

With regard to Diagnostic Code 5258, while the Veteran has reported intermittent locking and swelling, there has been no objective findings of effusion in the joint or frequent episodes of locking.  All of the VA examinations found no evidence of effusion.  Moreover, none of the VA examiners documented frequent episodes of locking.  The Board notes that the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code for either knee.  

The Board acknowledges that the Veteran has chronic bilateral knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Significantly, the VA examinations all determined that pain was only elicited at the end range on flexion.  Further, the VA examinations all found that range of motion remained the same on repetitive testing.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his knees.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Veteran has argued that since he was rated as 40 percent disabling by the Department of Defense at the time of his retirement from service, he should receiving a higher rating now.  However, the Veteran retired 20 years prior to filing his current claim and the Board must consider the current severity of the Veteran's disability; and the current medical evidence shows that the severity of the Veteran's current left knee disabilities are adequately contemplated in the separate 10 percent ratings.  See Francisco.  Therefore, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of the current 10 percent have been met under any applicable Diagnostic Code for the Veteran's right and left knee disabilities.  Again, as the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his right and left knee disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

III.  Service Connection for Tonsillar Cancer with Left Neck Metastasis

The present appeal also includes the issue of entitlement to service connection for tonsillar cancer with left neck metastasis.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's DD Form 214 reflects that he is in receipt of the Vietnam Service Medal, Vietnam Cross of Gallantry with Palm and Vietnam Campaign Medal.  Further, service treatment records also document treatment while stationed in the Republic of Vietnam.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

Service treatment records do show that in January 1974, the Veteran was seen for a tongue lesion, which was removed.  The pathology report showed that it was a benign papilloma.  Follow up treatment records showed that the Veteran was healing well with no evidence of recurrence.  Importantly, the Veteran's service treatment records do not show any findings or problems with his tonsils or tonsillar cancer.  Further, the Veteran underwent a Medical Board evaluation in April 1985 and his mouth and throat were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran did report ear, nose and throat trouble.  However, based on review of the Medical Board evaluation, the Veteran appeared to be referring to hearing loss and the history is silent with respect to any specific complaints concerning the throat or tonsils.   

Private treatment record showed that in July 1997, the Veteran was referred to an oncologist for a mass in the left neck.  The biopsy results showed that he had squamous cell carcinoma of the tonsil, metastatic to the left neck.  He then underwent a full course of radiotherapy as well as a left radical neck dissection in November 1997.  A September 1999 record showed that there had been no evidence of recurrence.  However, nothing in these records provide any link between the Veteran's tonsillar cancer and his service, to include exposure to herbicides.

The Veteran was afforded a VA examination in August 2005.  However, the claims file was not available for review.  Nevertheless, the examiner provided a diagnosis of a history of left tonsil cancer with metastatic disease to the neck treated with radiation therapy and neck dissection.  There was no evidence of recurrence of malignancy.  The examiner opined that this malignancy was almost certainly caused by a combination of tobacco and alcohol use though without the definitive diagnosis, it was difficult to say.  The Veteran had primarily xerostomia and left shoulder dysfunction as a result of his treatment for his left tonsil cancer.  

In support of his claim, the Veteran also submitted a legal opinion found on the internet from an attorney who allegedly won a claim for his brother-in-law who had tonsillar cancer.  The Veteran also submitted medical publications concerning squamous cell carcinoma of the tonsil.  However, this information has minimal probative value because it does not specifically address the Veteran's tonsillar cancer and its cause or provide a link between his current disability and service, to include exposure to herbicides.  The legal opinion is primarily addressing another Veteran's case and cannot be considered competent medical evidence.  Further, the publications do not give any indication of a link between squamous cell carcinoma of the tonsil and Agent Orange. 

At the October 2009 RO hearing, the Veteran testified that he was diagnosed with tonsillar cancer in 1997.  He indicated that he believed that the tonsils were part of the respiratory system and, in turn, his cancer should be presumed due to exposure to Agent Orange.
 
The Veteran was afforded another VA examination in August 2010.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed tonsillar cancer with secondary xerostomia.  The examiner noted that she had reviewed the Institute of Medicine's 2006 and 2008 reviews of the literature on Agent Orange that continued to find inadequate or insufficient evidence to determine whether there was an association between exposure to chemicals of interest and oral, nasal or pharyngeal cancers, include specifically tonsil cancer in this group.  The 2006 update did a focused review on tonsil carcinoma, and found very limited studies and came to the same conclusion.  Although there was interest in further study, to date, the data was insufficient to determine an association.  The examiner opined that the Veteran's history of tonsillar cancer was not secondary to the tongue papilloma diagnosed in 1974, which was a benign lesion.  She also determined that it was not secondary to Agent Orange exposure.  She rationalized that there was a 23 year span between the removal of the benign tongue papilloma and to date there was no medical evidence linking tonsillar cancer to Agent Orange exposure.  The greatest risk factor for tonsillar cancer was cigarette smoking, which was significant in the Veteran.    

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Importantly, there is no competent medical evidence of record to refute this opinion.  

Service records show that the Veteran served in Vietnam during the applicable time period and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Significantly, however, the Veteran does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  The Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, cancer of the pharynx, including tonsils, have been expressly identified as not being included in the presumption for exposure to herbicides.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with respect to this issue.  See 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding service connection for tonsillar cancer either on a direct basis or under the one-year presumption.   Service treatment records are silent with respect to any findings of tonsillar cancer.  Although the records showed treatment for a tongue papilloma, the VA examiner clearly found that there was no relationship between the Veteran's history of tonsillar cancer and the tongue papilloma.  Moreover, there is no evidence of a malignant tumor of the tonsils within one year of service so the service incurrence of the Veteran's tonsillar cancer may not be presumed.  Importantly, the Veteran's cancer was not diagnosed until 1997, which was 12 years after his retirement from service, so there is no supporting medical evidence of pertinent symptomatology.  

Significantly, after reviewing the claims file, taking a thorough history from the Veteran, reviewing the pertinent medical literature and examining the Veteran, the August 2010 VA examiner clearly found that there was no link between the Veteran's tonsillar cancer and his exposure to herbicides.   She rationalized that the relevant medical literature did not show a link and that his cigarette smoking was a significant cause for his cancer.  Importantly, although the claims file was not available, after taking a thorough history from the Veteran and examining him, the August 2005 VA examiner also indicated that the causes of the Veteran's cancer were alcohol and tobacco use.  Again, there is no competent medical evidence of record to refute these opinions.  

The Board has considered the Veteran's assertions that his tonsillar cancer is related to herbicide exposure in service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  

Here the question of whether the Veteran's cancer is due to exposure to herbicides  is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran is not competent evidence.  While the Veteran's contentions have been carefully considered, these contentions are outweighed by medical evidence of record, specifically, the VA examinations.  

The Board sympathizes with the Veteran, recognizes his service in Vietnam, concedes his exposure to herbicides as a part of such service, and understands fully his contentions.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for tonsillar cancer with left neck metastasis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Increased ratings for the Veteran's service-connected residuals of right knee condition and residuals of left knee injury are not warranted.  Further, service connection for tonsillar cancer with left neck metastasis is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


